Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 1/19/22 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) there being no allowable generic or linking claim.
Specification
The disclosure is objected to because of the following informalities: [0037] references step surface 88 (ln 6) but it appears this should have been 98.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because it is not clear what structure is “spaced apart from the spindle between the second inner surface and the second weld.” A plain meaning of the claim indicates that the mounting flange is spaced apart from the spindle but the claim previously indicates that the flange 92 and the second weld. In view of the specification, it appears it is supposed to be the tubular body of the sleeve which is spaced apart as claimed but that is not what a plain meaning of the claim recites (see e.g. [0044] of the specification). Examiner recommends amending as follows --and the tubular body is spaced apart…--for clarity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, 17, 21, 23-24 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9126460 to Knapke et al. (“Knapke”) in view of US 9333813 to Tiziani et al. (“Tiziani”).

Regarding claim 13, Knapke discloses an axle assembly comprising: a spindle (12,40 which are disclosed as being “press fit” to 12; see col. 3, ln 51) having a spindle hole (as evident from Fig. 1) that extends along an axis from a first end of the spindle to a second end of the spindle (as evident from Fig. 1); a sleeve 24 that is disposed in the spindle hole and that has a first sleeve end and a second sleeve end (as evident from Fig. 1); a first attachment area that extends around the axis and joins the first end to the 40), wherein the sleeve is smaller than the spindle between the first sleeve end and the second sleeve end such that a fluid passage 36 is provided between the spindle and the sleeve (as evident from Fig. 1). 
Knapke does not disclose that the attachment areas include welds that extend around the axis. Tiziani discloses a sleeve 120 attached to a spindle 24 by welding (col. 5, ln 26). It would have been obvious to one of ordinary skill in the art to incorporate such method of fastening components together with the motivation of simplifying assembly by making the spindle and sleeve as a single unit and maintaining axial alignment of both during operation of the wheel.

Regarding claim 15, Knapke in view of Tiziani discloses the axle assembly of claim 13 wherein a first port 76 and a second port 62 are disposed in the spindle and extend to the fluid passage (as evident from Fig. 1).

Regarding claim 17, Knapke in view of Tiziani discloses the axle assembly of claim 13, wherein the spindle extends around the axis and has a first inner surface that extends from the first end and faces toward the axis (as evident from Fig. 1, namely the portion including 76), a second inner surface (i.e. namely the portion that engages 44) that is spaced apart from the first inner surface and faces toward the axis (as evident form Fig. 1), and a step surface that extends from the first inner surface to the second inner surface (the inclined surface as shown in Fig. 1 that the lead line for 48 intersects), the sleeve has a mounting flange (as evident from Fig. 1, namely the portion immediately to the right of 46 as 46 extends perpendicularly away from the axis) that extends from the first sleeve end (as evident from Fig. 1), a connecting portion (portion extending towards the second end that is intersected by the 46) that extends from an end of the mounting flange that is disposed opposite the first sleeve end (as evident from Fig. 1), and a2Serial No. 16/779,224Atty. Dkt. No. MERIT190011PUS 19MTR0011-UStubular body that extends from the connecting portion to the second sleeve end (as evident from Fig. 1), wherein the connecting portion and the tubular body are spaced apart from the spindle (as evident from Fig. 1, namely radially spaced apart), and wherein the mounting flange engages the first inner surface (as indicated above in claim 1) and is spaced apart from the spindle between the second inner surface and the second weld (in as much as shown by Applicant in Fig. 1). 

Regarding claim 21, Knapke in view of Tiziani discloses the assembly of claim 13 wherein the sleeve and the spindle have substantially the same axial length (as evident from Fig. 1 in as much as such is shown in Fig. 1).
Regarding claim 23, Knapke in view of Tiziani discloses the assembly of claim 13 wherein the spindle encircles second weld (in view of the modification presented above in claim 13 therein forming the second weld). It would have been obvious to one of ordinary skill in the art to incorporate such with the same reasons provided above in claim 13 further noting that the substantial majority of the spindle has a greater outer diameter than the end portion therefore regardless of where exactly the weld is placed at the second end of the sleeve and the spindle, the spindle would be interested to encircle such. 
Regarding claim 24, Knapke in view of Tiziani discloses the assembly of claim 13 wherein the spindle extends around the axis and has a first inner surface that extends from the first end and faces toward the axis (as evident from Fig. 1, namely the portion including 76), a second inner surface that is spaced apart from the first inner surface (i.e. namely the portion that engages 44), faces toward the axis, and is disposed closer to the axis than the first inner surface is disposed to the axis (as evident from Fig. 1), and a step surface that extends from the first inner surface to the second inner surface (the inclined surface as shown in Fig. 1 that the lead line for 48 intersects), a third inner surface that extends from an end of 62), and a first port 62 that extends through the spindle from the third inner surface (as evident from Fig. 1).
Regarding claim 29, Knapke in view of Tiziani discloses the axle assembly of claim 17 wherein the fluid passage is larger between the connecting portion and the spindle than between the tubular body and the spindle (as evident from Fig. 1).
Regarding claim 30, Knapke in view of Tiziani discloses the axle assembly of claim 17 wherein the first inner surface and the second inner surface encircle the axis and the second inner surface is disposed closer to the axis than the first inner surface is disposed to the axis (as evident from Fig. 1).
Regarding claim 31, Knapke in view of Tiziani discloses the axle assembly of claim 17 wherein the connecting portion extends progressively closer to the axis as the connecting portion extends from the mounting flange to the tubular body (as evident from Fig. 1, at least with respect to the outer diameter of such).
Regarding claim 32, Knapke in view of Tiziani discloses the axle assembly of claim 17 wherein the mounting flange has a larger diameter than the connecting portion and the tubular body has a smaller diameter than the connecting portion (as evident from Fig. 1).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapke in view of Tiziani in further view of US 20180209496 to Hester et al. (“Hester”).
Regarding claim 22, Knapke in view of Tiziani discloses the claim 13 but does not disclose that the first weld and the second weld are air impermeable and inhibit leakage of pressurized fluid from the fluid passage. Hester discloses air impermeable welds for an axle system joining 102 to 215 (see Fig. 7; [0056]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing air leakage thereby increasing efficiency of the vehicle. 
Related Prior Art
Examiner notes US 4582107 as also teaching a spindle and sleeve configuration that conveys pressurized fluid in an axial direction via an axially extending passageway (see Fig. 2 and 4). 
Allowable Subject Matter
Claims 14, 16, and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617